Citation Nr: 1701483	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.  He had additional reserve service from September 1988 to September 2005, including an activation period under the provisions of 38 U.S.C. § 101(2) from August 16, 2004, to September 8, 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran testified before the undersigned in a September 2012 videoconference hearing, and a transcript of the hearing is of record.  The Board previously remanded the claim in February 2014 and October 2014.


FINDINGS OF FACT

1.  The Veteran did not have a left knee injury during his first period of service.

2.  A left knee disability clearly and unmistakably pre-existed entry to the second period of service, and did not permanently increase in severity during the second period of service.

3.  The preponderance of the evidence is against a finding that the a left knee disability was caused or aggravated by the a service-connected right knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated November 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All relevant, identified, and available treatment records have been obtained, including VA examinations and private health records.  In March 2010, VA issued a formal finding of unavailability for the Veteran's service medical records from February 1978 to February 1982, and from August 2004 to September 2004.  The RO made appropriate efforts to obtain records from alternative sources, and the Veteran was provided the opportunity to submit records in his possession.  

The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.   Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with that heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in February 2012, with a clarifying addendum in November 2014.  VA obtained a medical opinion from an examiner on the matter in June 2016.  The examiner reviewed the record, took into account the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion was adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist. 

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested medical opinion, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1) (2016).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA has the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The Veteran contends that a left knee disability was aggravated by service, or in the alternative, was caused or aggravated by a service-connected right knee disability.  While the Veteran has two periods of active service, the evidence does not suggest, nor does the Veteran claim, that the left knee injury occurred during the first period of active duty from February 1978 to February 1982.  On the contrary, the evidence, including multiple statements from the Veteran, contends that the left knee injury occurred in 2004, while the Veteran was not on active duty.  Service medical records include a February 2003 report of medical examination finding a normal clinical evaluation of the Veteran's lower extremities.  The corresponding report of medical history completed by the Veteran indicates knee trouble, but only for the right knee.  

Complaints of left knee pain first appear in service records in an August 24, 2004, treatment report requesting an orthopedic consultation for left knee ligament tears with effusion and pain.  In the consultation report, it was noted that the Veteran complained of left knee pain and reported a date of injury as May 2004.  The examiner noted that a private hospital had diagnosed the injury as a medial collateral ligament (MCL) sprain.  The examiner diagnosed an anterior collateral ligament tear, medial meniscus tear, and condylar edema due to pre-existing injury.  

At a November 2011 hearing, the Veteran testified that he had injured his left knee at home and not on duty, and had received private medical treatment for a sprained knee ligament prior to being called back to active service.  In a February 2012 VA examination, the Veteran reported he sustained a left knee MCL injury in May 2004 while carrying a bed upstairs at home, and not while on duty.  The Board finds the evidence is clear and unmistakable that the Veteran's left knee disability occurred in between the two periods of active service, in May 2004, and not while on duty in active or inactive service, and thus pre-existed the second period of active service from August 16, 2004, to September 8, 2004.  

Therefore, the Board must analyze whether clear and unmistakable evidence shows that the pre-existing left knee disability was not aggravated in service.  During a September 2012 hearing, the Veteran stated he was undergoing physical therapy for the left knee when he was called back to service.  He stated that he presented statements from his private doctors noting he was unable to fully function due to left knee injuries upon arriving at Schofield Barracks in August 2004 for deployment to Iraq, but that he did not receive a profile excusing him from full training despite notes from his private doctors.  The Veteran stated his left knee popped while carrying gear up stairs at Schofield Barracks.  August 2004 service treatment records indicate that the Veteran complained of instability and several episodes of twisting injury after arriving for training and deployment in August 2004.  Another August 2004 orthopedic clinic report notes that the Veteran complained of bilateral knee pain which worsened with running and marching.  A temporary physical profile for a left knee injury was given in August 2004.  A contemporaneous magnetic resonance imaging (MRI) scan of the left knee found a medial meniscus tear of the posterior horn, which the examiner stated was likely due to degenerative changes.  The examiner also diagnosed a thickened medial collateral ligament with surrounding fluid, possibly due to a remote injury or secondary to arthritic disease.

In a February 2012 VA examination, the examiner opined the Veteran's knee disability clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran reported increased pain from physical fitness training, but no traumatic injury.  In a November 2014 addendum, no additional opinion as to the left knee was provided.  The Board remanded the case in September 2015 for a clarifying medical opinion.  A medical opinion was furnished by VA in June 2016.  The VA examiner opined that the Veteran's strained ligament and torn meniscus of the left knee was attributable to age-related degenerative change.  The examiner further noted that there were no line of duty reports for an injury, event, or illness documenting persistent aggravation of the underlying left knee condition.  Any increase of symptoms noted were not related to permanent aggravation of the underlying left knee condition.  Therefore, the examiner concluded that the Veteran's pre-existing left knee disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.

Because clear and unmistakable evidence exists showing both that the Veteran had  a pre-existing left knee disability, and that the pre-existing left knee disability was not aggravated by an in-service injury, event, or illness, the Board must deny the claim for entitlement to service connection for a left knee disability based on the theory of aggravation to a pre-existing condition.

In the alternative, the Veteran contends that a left knee disability was caused or aggravated by a service-connected right knee osteoarthritis.  The June 2016 VA examiner noted that the Veteran was diagnosed with a strained ligament and torn meniscus of the left knee, which was attributed to age-related degenerative changes.  The examiner explicitly opined that although the Veteran was service connected for right knee osteoarthritis, osteoarthritis in one joint had no effect on unrelated joints, including the Veteran's left knee.  The examiner further stated that although the Veteran's service-connected right knee osteoarthritis can cause more pain or symptoms in the nonservice-connected left knee, the effects were only temporary with no effect on worsening the underlying condition.  The progression of the Veteran's symptoms due to the underlying strained ligament and torn meniscus were directly tied to aging, and not to a condition involving an unrelated joint.  Therefore, the examiner concluded, the Veteran's left knee condition was not aggravated beyond its natural progression by the service-connected osteoarthritis of the right knee.  

The Board acknowledges the statements of the Veteran regarding the worsening of the left knee disability and associated symptoms, and finds the Veteran competent to report those symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board finds the June 2016 VA opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's contentions about the worsening of his left knee pain in service.  The Veteran has not submitted any contrary objective evidence suggesting that his left knee disability was caused or aggravated by an in-service incident, or by his service-connected right knee disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


